     Case: 4:19-cr-00996-AGF Doc. #: 2 Filed: 12/05/19 Page: 1 of 1 PageID #: 4

                       UNITED STATES DISTRICT COURT                SUPPRESSED        FILED
                       EASTERN DISTRICT OF MISSOURI
                           EASTERN DNISION                                        DEC . .; 5 2019
                                                                                U. S. DISTRICT COURT
UNITED STATES OF AMERICA,                             )                       EASTERN DISTRICT OF MO
                                                     )                                 ST.LOUIS
                      -- Plaintiff,                  )
                                                     )
v.                                                   )     4:19CR996 AGF/NAB
                                                     )
TONY MCCONNELL,                                      )
                                                     )
                        Defendant.                   )

                                            INDICTMENT

                                            COUNT ONE·

       The Grand Jury charges that:

       On or ab~mt September 18, 2019, in the City of St. Louis and within the Eastern District of

Missouri,

                                       TONY MCCONNELL,

the defendant herein, kliowingly possessed one or more firearms, knowing he had previously been

convicted in a court of law of one. or mo:i:e felony crimes punishable by a term of imprisonment

exceeding one year, and each firearm previously traveled in interstate or foreign commerce during or

prior to being in the defendant's possession.

      In violation of Title 18, United States Code, Section-922(g)(l).

                                                             A TRUE BILL


                                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney



GEOFFREY S. OGDEN, #66930(MO)
Special Assistant United States Attorney
